Citation Nr: 0419921	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  01-09 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 40 percent for chronic 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1941, and from December 1944 to December 1945.  The 
veteran's service records also reflect a possible period of 
service in the Massachusetts Army National Guard from July 
1939 to January 1941 that has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision in which 
the RO denied a rating in excess of 40 percent for chronic 
lumbosacral strain.  The veteran filed a notice of 
disagreement (NOD) in July 2001, and a statement of the case 
(SOC) was issued in November 2001.  The veteran filed a 
substantive appeal in December 2002.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim on appeal is warranted.  

Initially, the Board notes that in its May 2003 and July 2003 
statements, the veteran's representative requested that the 
veteran undergo VA examination for his service-connected 
lumbosacral strain, and that if the results of that 
examination were unfavorable to his claim for a higher 
rating, then the veteran should receive a hearing at the RO 
before a Decision Review Officer (DRO); the veteran did not 
subsequently undergo a VA examination.  In its April 2004 
statement, the veteran's representative further contended 
that if VA denied the veteran's claim for increase, then the 
matter on appeal should be remanded due to the RO's failure 
to provide the veteran with a hearing.

The Board points out that through its correspondence, the 
veteran's representative has indicated that a hearing is 
central to the development of the claim on appeal; however, 
it does not appear that such hearing was ever scheduled.  
Pursuant to      38 C.F.R. § 3.103(c) (2003), a hearing on 
appeal will be granted to a veteran who requests a hearing 
and is willing to appear in person.  As such, and, in 
accordance with the veteran's request, the veteran must be 
provided an opportunity to present testimony before a DRO.  
If the veteran no longer desires such a hearing, a signed 
writing, to that effect, should be placed in the claims file.

Additionally, the Board finds that further VA examination is 
warranted with respect to the matter on appeal.  The veteran 
last underwent VA examination in connection with the claim on 
appeal in December 2000, and VA has since revised the 
criteria pertaining to disabilities of the spine, effective 
September 26, 2003.  See 68 Fed. Reg. 51454 (August 27, 
2003).  When the legal authority (statute(s) and 
regulation(s)) governing entitlement to any benefit sought on 
appeal is revised during the pendency of the appeal, the 
general rule is that the revised version applies as of the 
effective date of the change.  See Wanner v. Principi, 17 
Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 
(2003).  In this case, while the veteran and his 
representative have received notice of the new governing 
criteria through the January 2004 supplemental SOC (SSOC), VA 
has not examined the veteran's service-connected disability 
in light of the new criteria.  As adjudication of the claim 
must involve consideration of both the former and revised 
applicable, with due consideration given to the effective 
date of the change in criteria, the RO should arrange for 
another examination of the veteran to obtain findings 
responsive to both the former and revised criteria.
 
Hence, the Board finds that further VA examination, is needed 
to fully and fairly evaluate the claim on appeal.  See 
38 U.S.C. § 5103A.  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, will result in a denial of the claim for 
increase.  See 38 C.F.R. § 3.655(b) (2003).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.    

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes records of medical treatment from the 
VA Medical Center (VAMC) in Bedford, Massachusetts, dated 
from October 2000 to July 2003.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain from the Bedford VAMC all outstanding 
pertinent medical records since July 2003, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003) as regards 
requesting records from Federal facilities.   

To ensure that all due process requirements are met, the RO 
should furthermore give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A 
§ 5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA, prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should take the necessary steps 
to schedule the veteran for a hearing 
before a DRO, in accordance with his 
request.  Unless the veteran indicates, 
preferably, in a signed writing, that the 
requested hearing is no longer desired, 
the hearing should be held.

2.	The RO should request from the Bedford 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's chronic lumbosacral strain 
since July 2003.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

3.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
period).    
4.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

5.	After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange 
for the veteran to undergo VA orthopedic 
examination of his back at the 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran and the examination reports 
should reflect consideration of the 
veteran's documented medical history and 
assertions. All appropriate tests and 
studies (to include X-rays and range of 
motion studies, reported in degrees, with 
normal ranges provided for comparison 
purposes) should be accomplished, and all 
clinical findings should be reported in 
detail.  All reports of X-ray studies 
and, if needed, any consultations, should 
be made available to the primary examiner 
prior to completion of his/her report.

The examiner should indicate whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the neck.  
If pain on motion is present, the 
examiner should indicate at which point 
pain begins.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
The examiner should also indicate whether 
there is any ankylosis of the spine, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.

The examiner should set forth all 
examination findings, along with the 
complete rationale for any opinions 
expressed, in a printed (typewritten) 
report.

6.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.	The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

9.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
rating in excess of 40 percent for 
chronic lumbosacral strain, in light of 
all pertinent evidence and legal 
authority (to include the former and 
revised applicable criteria, as 
appropriate, and the provisions of 
38 C.F.R. § 3.321-previously cited to 
and considered).  

10.	 If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
the revised applicable criteria and any 
other additional legal authority 
considered, and clear reasons and bases 
for all determinations) and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

